DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	Pursuant to the amendment filed September 27, 2021, claims 1, 3-5, and 9-20 are pending in the application.  The applicant has cancelled claims 2 and 6-8.  The applicant has amended claims 1, 19, and 20.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 5, 12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fly et al. (US 2014/0350716 A1) in view of Jung et al. (US 2010/0320890 A1). 
Regarding claim 1, Fly discloses:
a tool storage unit ([0047]; FIG. 2A:  200) comprising: 

a body ([0048], [0050], [0051]; FIG. 2A); 

translatable bins having respective interiors, wherein each bin is disposed in the body and movable between opened and closed positions relative to the body ([0031], [0047], [0048], [0050], [0051], [0053]; FIG. 2A:  230; FIG. 2B).

Fly does not disclose:

a sensor disposed on the body and adapted to detect a first event, the first event includes a proximity detection of a person or an object and movement of at least one of the translatable bins to the opened position;

a light adapted to illuminate at least one of the interiors of the at least one of the translatable bins when the at least one of the bins is disposed in the opened position;

a processor operably coupled to the sensor and configured to generate an alert upon detection of the first event, wherein the alert causes the light to be turned on.

	Jung, addressing the same problem of how to illuminate the interior of a translatable bin, teaches a refrigerator that comprises drawers ([0045]; FIG. 1:  20c, 20d; FIG. 2:  20c, 20d) and further comprises:
a sensor disposed on the body and adapted to detect a first event, the first event includes a proximity detection of a person or an object and movement of at least one of the translatable bins to the opened position ([0059], [0060], [0061], [0066], [0071]; FIG. 4:  40, 41, 42, 43);

a light adapted to illuminate at least one of the interiors of the at least one of the translatable bins when the at least one of the bins is disposed in the opened position ([0066]; FIG. 3:  81, 82; FIG. 4:  80, 81, 82);

a processor operably coupled to the sensor and configured to generate an alert upon detection of the first event, wherein the alert causes the light to be turned on ([0060], [0064], [0066], [0071]; FIG. 4:  40, 60, 80),


	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jung with the storage unit of Fly because that would have enabled the storage unit to, when a drawer is opened, illuminate the interior region which is not exposed to outside light, thereby allowing the user to very easily discern the contents of the drawer, but when no human activity is sensed, to turn off the light for reduction of energy consumption.
	Regarding claim 4, the above combination does not explicitly disclose that that the processor is configured to cause the light to be turned on upon detection of a first event and cause the light to be turned off upon detection of a second event. 
	Jung, addressing the same problem of how to illuminate the interior of a translatable bin, teaches a refrigerator that comprises drawers ([0045]; FIG. 1:  20c, 20d; FIG. 2:  20c, 20d), wherein  
the processor is configured to cause the light to be turned on upon detection of a first event and cause the light to be turned off upon detection of a second event ([0060], [0066], [0071]) for the benefit that the light is not illuminated when the drawer is closed and light is not needed ([0066]) and for the benefit that but when no human activity is sensed, the light is turned off for reduction of energy consumption ([0071]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jung with the storage unit of the above combination because that would have enabled the storage unit to avoid using the light when the drawer is closed, and light is not needed and would have enabled the storage unit, when no human activity is sensed, to turn off the light for reduction of energy consumption.
	Regarding claim 5, the above combination does not explicitly disclose that the second event includes movement of the at least one of the translatable bins to the closed position or ceasing the proximity detection of the person or an object.
	Jung, addressing the same problem of how to illuminate the interior of a translatable bin, teaches a refrigerator that comprises drawers ([0045]; FIG. 1:  20c, 20d; FIG. 2:  20c, 20d), wherein  
the second event includes movement of the at least one of the translatable bins to the closed position or ceasing the proximity detection of the person or an object ([0060], [0066], [0071]) for the benefit that the light is not illuminated when the drawer is closed and light is not needed ([0066]) and for the benefit that but when no human activity is sensed, the light is turned off for reduction of energy consumption ([0071]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jung with the storage unit of the above combination because that would have enabled the storage unit to avoid using the light when the drawer is closed, and light is not needed and would have enabled the storage unit, when no human activity is sensed, to turn off the light for reduction of energy consumption.
Regarding claim 12, the above combination does not disclose that the sensor includes an optical sensor.
Jung, addressing the same problem of how to illuminate the interior of a translatable bin, teaches a refrigerator that comprises drawers ([0045]; FIG. 1:  20c, 20d; FIG. 2:  20c, 20d), wherein the sensor includes an optical sensor ([0060]) for the benefit of employing a sensor type that is reliable and reduces the probability of malfunction because it has no moving parts.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Jung with the storage unit of the above combination because that would have enabled the storage unit to employ a type of sensor that is reliable and reduces the probability of malfunction because it has no moving parts.
Regarding claim 15, the above combination does not disclose that the alert is an audio signal.
Jung, addressing the same problem of how to illuminate the interior of a translatable bin, teaches a refrigerator that comprises drawers ([0045]; FIG. 1:  20c, 20d; FIG. 2:  20c, 20d), wherein the alert is an audio signal ([0072]; FIG. 4:  60, 90) for the benefit of informing the user of the opening of a bin ([0072]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jung with the storage unit of the above combination because that would have enabled the storage unit to inform a user of the opening of a bin.
Regarding claim 19, Fly discloses:
an interactive tool storage system for a storage unit having a translatable bin disposed in the storage unit and movable between opened and closed positions relative to the storage unit ([0012], [0013], [0031], [0047], [0048], [0050], [0051], [0053], [0054]; FIG. 2A:  200, 230; FIG. 2B), comprising:

a user interface ([0054]; FIG. 2A:  205);

a sensor system configured to detect an event associated with the storage unit ([0063], [0064], [0065], [0076], [0077], [0078]; FIG. 3A:  113; FIG. 3B:  354);

a communication module ([0057]; FIG. 3A:  303); 

a power module ([0044]; FIG. 3A: 111);

a data processing system operably coupled to the user interface, the light, the sensor system, the communication module, and the power module ([0057], [0058], [0083]; FIG. 3A:  301), and 

wherein the data processing system includes a processor ([0057]; FIG. 3A:  301) configured to:

receive a detection event from the sensor system ([0063], [0064], [0076], [0077], [0078]), 

generate an alert in response to the detection event; and transmit the alert to the communication module ([0076], [0080]; FIG. 5F).

	Fly does not disclose:

a light adapted to illuminate an interior of the bin;

a data processing system operably coupled to the light;

the detection event includes a proximity detection of a person or an object and movement of the bin to the opened position; 

generate an alert in response to the detection event, the alert causes the light to be turned on; and 

transmit the alert to the communication module.
	
Jung, addressing the same problem of how to illuminate the interior of a translatable bin, teaches a refrigerator that comprises drawers ([0045]; FIG. 1:  20c, 20d; FIG. 2:  20c, 20d) and further comprises:
a light adapted to illuminate an interior of the bin ([0066]; FIG. 3:  81, 82; FIG. 4:  80, 81, 82);

a data processing system operably coupled to the light ([0064], [0066]; FIG. 4:  60, 80);

the detection event includes a proximity detection of a person or an object and movement of the bin to the opened position ([0059], [0061], [0066], [0071]; FIG. 4:  40, 41, 42, 43); 

generate an alert in response to the detection event, the alert causes the light to be turned on ([0060], [0064], [0066], [0071]; FIG. 4:  40, 60, 80); and 

transmit the alert to the communication module ([0072]; FIG. 4:  60, 90),

for the benefit that when a drawer is opened, the light illuminates the interior region which is not exposed to outside light, thereby allowing the user to very easily discern the contents of the drawer ([0066]), but when no human activity is sensed, the light is turned off for reduction of energy consumption ([0071]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jung with the storage unit of Fly because that would have enabled the storage unit to, when a drawer is opened, illuminate the interior region which is not exposed to outside light, thereby allowing the user to very easily discern the contents of the drawer, but when no human activity is sensed, to turn off the light for reduction of energy consumption.
	Regarding claim 20, Fly discloses:
	a tool storage unit ([0047]; FIG. 2A:  200) comprising: 
translatable bin disposed in the storage unit and movable between opened and closed positions relative to the storage unit (([0031], [0047], [0048], [0050], [0051], [0053]; FIG. 2A:  230; FIG. 2B);

a processor configured to generate an alert ([0057], [0076], [0080]; FIG. 3A:  301).

	Fly does not disclose:

a first sensor configured to detect movement of at least one of the translatable bins;

a proximity sensor configured to detect the proximity of a person or an object relative to the tool storage unit;

a light disposed above the bin and adapted to illuminate an interior of the bin when the bin is disposed in the opened position;

a processor configured to generate an alert upon detection of movement of at least one of the translatable bins and an object or person in proximity to the unit, the alert causing the light to be turned on.

Jung, addressing the same problem of how to illuminate the interior of a translatable bin, teaches a refrigerator that comprises drawers ([0045]; FIG. 1:  20c, 20d; FIG. 2:  20c, 20d) and further comprises:
a first sensor configured to detect movement of at least one of the translatable bins ([0059], [0060]; FIG. 4:  40, 41, 42);

a proximity sensor configured to detect the proximity of a person or an object relative to the tool storage unit ([0061], [0071]; FIG. 4:  43);

a light disposed above the bin and adapted to illuminate an interior of the bin when the bin is disposed in the opened position ([0066]; FIG. 3:  81, 82; FIG. 4:  80, 81, 82);

a processor configured to generate an alert upon detection of movement of at least one of the translatable bins and an object or person in proximity to the unit, the alert causing the light to be turned on ([0060], [0064], [0066], [0071]; FIG. 4:  40, 60, 80),

for the benefit of that when a drawer is opened, the light illuminates the interior region which is not exposed to outside light, thereby allowing the user to very easily discern the contents of the drawer ([0066]), but when no human activity is sensed, the light is turned off for reduction of energy consumption ([0071]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jung with the storage unit of Fly because that would have enabled the storage unit to, when a drawer is opened, illuminate the interior region which is not exposed to outside light, thereby allowing the user to very easily discern the contents of the drawer, but when no human activity is sensed, to turn off the light for reduction of energy consumption.

5.	Claim 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fly and Jung further in view of Hein (US 2007/0284945 A1).
Regarding claim 3, the7 above combination does not explicitly disclose that the alert causes the light to be illuminated for a period of time.
Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), wherein the alert causes the light to be illuminated for a period of time ([0043]) for the benefit that once the controller has turned on the light, the light remains on for a period of time to assist the user, and then the light turns off without requiring any further action by the user ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the unit of Fly because that would have enabled the unit to operate so that once the controller has turned on the light, the light remains on for a period of time to assist the user, and then the light turns off without requiring any further action by the user.
Regarding claim 14, the above combination does not explicitly disclose that the sensor includes at least one of an infrared sensor, a laser range finder, an optical gate switch, a sonar, a microphone, a hall effect sensor, a magnetic reed switch, a tunneling magnetic resistance, a radio frequency transmitter, a gyroscope, an accelerometer, a capacitor, or a push/pull switch.
Hein, addressing the same problem of how to illuminate a storage bin, teaches a system for illumination of storage areas ([0002], [0022], [0026]), wherein the sensor may include a capacitive or infrared sensor ([0028]) for the benefit or employing a type of sensor that can generate signals as a function of objects in proximity thereto ([0028]).
 It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Hein with the storage unit of the above combination because that would have enabled the storage unit to employ a type of sensor that can generate signals as a function of objects in proximity thereto ([0028]).

6.	Claims 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fly and Jung further in view of Thyen (US 7,847,675 B1).
Regarding claim 9, the above combination does not explicitly disclose that the alert further includes actuating a lock.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the alert includes actuating a lock (col. 18, lines 28-41; col. 19, lines 3-13; FIG. 229) for the benefit that access to a cabinet is granted only to an authorized person (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to grant access only to an authorized person.
Regarding claim 10, the above combination does not explicitly disclose that the alert further includes actuating the lock to an unlocked position upon the proximity detection of the person or object.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the alert further includes actuating the lock to an unlocked position upon the proximity detection of the object (col. 18, lines 28-41; col. 19, lines 3-13; FIG. 229) for the benefit that access to a cabinet is granted only to an authorized person (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to grant access only to an authorized person. 
Regarding claim 11, the above combination does not explicitly disclose that the alert includes actuating the lock to a locked position upon expiration of the proximity detection.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the alert includes actuating the lock to a locked position upon expiration of the proximity detection (col. 18, lines 28-41; col. 19, lines 3-13; FIG. 229) for the benefit that a cabinet is locked after an authorized person has left the area (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to be locked after an authorized person has left the area.
Regarding claim 16, the above combination does not disclose that the sensor includes a transmitter and a receiver, and wherein the first event includes an intervening object disposed between the transmitter and receiver.
Thyen, addressing the same problem of how to configure access to a storage unit, teaches a system for monitoring, controlling, and automating office furniture components (col. 1, lines 18-24), wherein the sensor includes a transmitter and a receiver (col. 6, lines 15-36; col. 19, lines 3-13), and wherein the first event includes an intervening object disposed between the transmitter and receiver (col. 6, lines 15-36; col. 19, lines 3-13) for the benefit that access to a cabinet is granted only to an authorized person (col. 19, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Thyen with the storage unit of the above combination because that would have enabled the storage unit to grant access only to an authorized person. 
Regarding claim 17, the above combination does not disclose that the transmitter and receiver are disposed vertically across the translatable bins, but the orientation of the transmitter and receiver either vertically or horizontally does not result in added functionality or produce a new or unexpected result.  Moreover, the fact that there are only two alternatives, vertically or horizontally, suggests it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routine experimentation to have arranged the transmitter and receiver vertically to accommodate the geometry of the bin in which they are disposed.
Regarding claim 18, the above combination does not disclose that the transmitter and receiver are disposed horizontally across the translatable bins, but the orientation of the transmitter and receiver either vertically or horizontally does not result in added functionality or produce a new or unexpected result.  Moreover, the fact that there are only two alternatives, vertically or horizontally, suggests it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routine experimentation to have arranged the transmitter and receiver horizontally to accommodate the geometry of the bin in which they are disposed.	

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fly and Jung further in view of Sharkie et al. (US 6,176,718 B1).
	Regarding claim 13, the above combination does not disclose that the event includes an interruption of a cone of visibility of the sensor.
	Sharkie, addressing the same problem of how to configure an optical sensor, teaches an optical proximity sensor, wherein the event includes an interruption of a cone of visibility of the sensor (col. 10, lines 25-46; FIG. 9) for the benefit of enabling the optical sensor to define a conical detection zone that is larger than a non-conical detection zone.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Sharkie with the storage unit of the above combination because that would have enabled the storage unit to define a detection zone that is larger than a non-conical detection zone.

Response to Arguments
8.	The applicant's arguments filed September 27, 2921, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 1, 3-5, and 9-20.
Against the rejection of claims 1, 19, and 20, the applicant argues that, as recognized by the Examiner, Fly does not disclose turning on a light to illuminate an interior containment space of a bin in response to a proximity detection of an object by the sensor. It necessarily follows that Fly fails to disclose or suggest turning on a light to illuminate an interior the bin in response to a proximity detection of a person or an object and movement of the bin to the opened position, as claimed.
Jung does not make up for the deficiencies in Fly.  Jung discloses a refrigerator that includes an illumination unit 80 to emit light L.  The illumination units being provided at the exterior of the refrigerator. The illumination unit 80 includes first illumination units 81 provided respectively at lower ends of the front panels 21 a and 21 b of the first hinge door 20 a and second hinge door 20 b, and a second illumination unit 82 provided at a lower end of the front panel 21 c of the first drawer 20 c. The first illumination unit 81 and second illumination unit 82 may illuminate the interior of the corresponding drawer when the corresponding storage compartment is opened.  Jung does not disclose turning on a light to illuminate an interior containment space of the drawer in response to a proximity detection of a person or an object and movement of the drawer to the opened position, as claimed.  Rather, Jung discloses that when no human activity is sensed for a long term, the first and second illumination units 81 and 82 may be turned off for reduction of energy consumption (see, Jung, para. [0071]). Jung makes no disclosure that the light is turned on in response to proximity detection and movement of the drawer to an opened position. Accordingly, the lights in Jung can be illuminated due to a false positive sensing event that the present invention avoids.
Regarding this argument, claim 1 recites, in relevant part (claims 19 and 20 are similar):
the detection event includes a proximity detection of a person or an object and movement of the bin to the opened position; 

generate an alert in response to the detection event, the alert causes the light to be turned on.

As cited in the Final Rejection, Jung teaches (emphasis added):

[0060] The first opening and closing sensing unit 41 outputs signals corresponding to an opened or closed state of the first drawer 20c to the controller 60, and the second opening and closing sensing unit 43 outputs signals corresponding to an opened or closed state of the second drawer 20d to the controller 60. In this case, the first opening and closing sensing unit 41 and second opening and closing sensing unit 42 may be realized into various types, such as an optical sensor type, switch type, etc.

[0061] The access sensor 43 outputs signals corresponding to an access distance of an object including the user by sensing access of the object.

[0066] The first illumination unit 81 and second illumination unit 82 may illuminate the interior of the corresponding drawer when the corresponding storage compartment is opened. Specifically, the first illumination unit 81 may illuminate the interior of the first drawer 20c when the second storage compartment 12 is opened, and the second illumination unit 82 may illuminate the interior of the second drawer 20d when the third storage compartment 13 is opened ….  

[0071] Also, the first and second illumination units 81 and 82 may be turned on and off in different patterns based on the access degree of an object. The access sensor 43 senses the access of an object including a person, so as to output access signals to the controller 60. Thus, the controller 60 may control, e.g., the colors, luminous intensities and on-and-off patterns of the first and second illumination units 81 and 82 based on the signals from the access sensor 43. Thereby, the user may more actively recognize the refrigerator with enhanced aesthetic appreciation.  In addition, when no human activity is sensed for a long term, the first and second illumination units 81 and 82 may be turned off for reduction of energy consumption.

The foregoing passages show that Jung teaches opening and closing sensing units 41 and 43 that output to a controller signals corresponding to the opened/closed state of drawers associated with the illumination units.  The controller controls illumination units 81 and 82 to illuminate the interior of the drawers when the drawers are opened.
	The foregoing passages further show that Jung teaches an access sensor that outputs to the controller signals corresponding to an access distance of a user.  When no human activity has been detected for a long term, the controller controls the illumination units to be turned off for reduction of energy consumption.  The controller also controls the on-and-off patterns of the illumination units based on the signals from the access sensor.  
	Jung’s foregoing teachings imply that when a drawer is opened, the controller senses both the opening and closing sensing units and the access sensor in determining to illuminate the illumination units.  Were this condition not the case, the controller would not turn on the illumination units after a period when no human activity has been detected for a long term, and then the opening/closing sensing units sense that a drawer has been opened.  After a long term of no human activity, the controller, receiving no indication of an access distance of a user, turns off the illumination units.  For the controller to turn on the illumination units again, the controller must receive from the access sensor a signal of an access distance of a user; otherwise, the status of the access sensor would continue to be that no human activity had been detected for a long term, which causes the controller to turn off the illumination units. 
	Furthermore, Jung teaches that the controller may control the on-and-off patterns of the illumination units based on signals from the access sensor, which suggests that it would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the application to have determined through routine experimentation to have arranged the access sensor, the opening and closing sensing units, and the controller in the foregoing manner for the reduction of energy consumption.  There are only three alternatives:  either the illumination of the illumination units requires both the signal from the opening and closing sensors that a drawer is opened and the signal from the access sensor that a user is within an access distance, or the illumination of the illumination units requires only the signal from one or the other of the two types of sensors.   The first alternative reduces energy consumption, a goal taught by Jung.  If only the opening and closing sensors are used to determine when to turn on the illumination units, then the access sensor is rendered irrelevant, which conflicts with the teachings of Jung analyzed above.  If only the access sensor is used to determine when to turn on the illumination units, then the opening and closing sensors are rendered irrelevant, which also conflicts with the teachings of Jung analyzed above.
	Regarding the additional references, the applicant argues that each of Hein, Thyen, and Sharkie, alone or in combination, does not make up for the deficiencies in Fly and Jung and has not been cited as doing so.  Each of these references fails to disclose turning on a light to illuminate an interior of the bin in response to a proximity detection of a person or an object and movement of the bin to the opened position, as claimed.
	Regarding this argument, the response to the arguments against the rejection of the independent claims shows that the combination of Jung with Fly discloses, teaches, and suggests all the disputed limitations, so Hein, Thyen, and Sharkie need not disclose, teach, or suggest any of the disputed limitations.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689